 TRUCK DRIVERS LOCAL 807603Truck Drivers Local Union No. 807, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandRelay Transport,Inc. Case29-CB-856 'men and Helpers of America, Long Island City, NewYork,its officers,agents, and representatives,shall takethe action set forth in the Trial Examiner's recom-mended Order.February. 28, 1972DECISION AND ORDER -BY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn October 27, 1971, Trial Examiner Morton D.Friedman issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions, and theCharging Party filed limited exceptions and a brief insupport of the Trial Examiner's Decision. The Charg-ing Party also filed a brief in answer to the Respond-ent's exceptions.,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions2 and to adopt hisrecommended Order.-ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Truck Drivers Local Union No. -807, InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-'The Respondent has excepted,to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F 2d362 (C A. 3)' We have carefully examined the record and find no basis forreversing his findingsAt one point, the Trial Examiner inadvertently states that Respondent'srepresentative, Schneir, agreed "We have a deal" on June 3 This date iscrucial, and was, as the Trial Examiner correctly found elsewhere, June 18.The Trial Examiner also erred in finding that Mangan sent DeRosa Re-spondent's version of what the contract should contain on August 27, 1970The correct date is August 12, 1970. The Trial Examiner also found thatMcLaughlin called Mangan "probably around September, 26 or 27" at whichtime each reiterated his position on the matter As the Charging Partycorrectly points out in its exceptions, McLaughlin made two such calls, oneon October 15 and another on October 26, 1970'We have concluded that the parties reached a mutual agreement onJune 18, 1970 We do not agree with the Trial Examiner's alternate conclu-sion that an agreement was again reached on October 9, 1970 Although theEmployer made further concessions on October 9, this was only becauseRespondent had unlawfully refused to execute the agreement reached June18.Like the Trial Examiner, we order Respondent to sign the June 18agreement rather than any alleged subsequent agreement. See, e g.,N.LR.B.v Local 17, ILWU'(Los Angeles By-Products Co),451 F.2d 1240 (C A 9)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled on October 28, 1970, by Relay Transport, Inc., hereincalledRelay, the Regional Director for Region 29 of theNational Labor Relations Board, herein called the Board,issued a complaint on February 26, 1971, against Truck Driv-ersLocal Union No. 807,, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen And Helpers ofAmerica, herein called the Union or the Respondent, allegingviolations of Section 8(b)(3) of the National Labor RelationsAct, as amended, (29 U.S.C. Sec. 151,et seq.),herein calledthe Act. In its duly filed answer to the complaint, the Re-spondent, while admitting certain allegations of the com-plaint, denied the commission of any unfair labor practices.Pursuant to notice the hearing in this case was held beforeme at Brooklyn, New York, on July 26 and 27, 1971. Allparties were represented and were afforded full opportunityto be heard, to introduce relevant evidence, to present oralargument, and to file briefs. Oral argument was waived. Briefswere filed by all parties. Upon consideration of the entirerecord, including the briefs of the parties, and upon my obser-vation of each of the witnesses as they appeared before me,Imake the following:FINDINGS OF FACTITHE BUSINESS OF RELAYRelay, a New York corporation, with its office and princi-pal place of business in the Borough of Queens, city and Stateof New York, is engaged in transporting by trucks or tankvehicles syrups, liquid sugar, invert sugar and blends thereof,and carbonated beverages, and in leasing trucks to otherbusiness enterprises. During the year immediately precedingthe issuance of the complaint herein, a representative period,Relay performed services of a value in excess of $50,000, ofwhich services valued in excess of $50,000 were performed inand for various enterprises located in States other than theState wherein it is located.I find that Relay is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The IssueDid the Union and Relay verbally reach agreement on theterms of a new bargaining, contract which, when reduced towriting, the Union refused to sign?B.The Events1. IntroductionAs noted above, Relay is in the business of transportingliquid sugar, sugar products, and carbonated beverages. It isso engaged exclusively by Pepsico and Pepsico subsidiarieswhich manufacture soft drinks and other sugar products. Infact,Relay is a wholly owned subsidiary of a subsidiary of adivision of Pepsico. A number of the drivers of Relay have195 NLRB No. 115 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot only worked for Relay since the latter's formation someyears before the events herein,but have also worked for pred-ecessor companies and even for Pepsico, all this time in thetransportation of Pepsi Cola and other products of Pepsicoand its subsidiaries.Thus, the members of the bargaining unit, through theUnion,their bargaining agent for many years,have consist-ently demanded that their seniority and other benefits becomputed on the basis of all the years they have transportedproducts of Pepsico and its subsidiaries,regardless of thechanges in their employer.They also demanded,and are stilldemanding,that Pepsico and Pepsi Cola be signatories asjoint employer with Relay on the bargaining agreements withRelay. To the date of the proceedings herein they have beenunsuccessful in their endeavors as related more fully below.2.The evidentiary factsOn March 5,1970,' the Union,over the signature of "LouisWhitey"Schneir,business representative,submitted to FrankDeRosa, president of Relay, proposals for the renewal andchanges in the collective-bargaining agreement between theUnion and Relay which bargaining agreement was due toexpire on March31. All but, the first three proposals submit-ted by the Union were normal proposals regarding wages,hours, and working conditions.The first three proposals,however, required that the employees of Relay be paid onPepsico's payroll; that their seniority be reckoned from thefirst date, of their employment handling Pepsico productsregardlessof what employer they worked for; that if theoperation should be turned over to another company the menwould maintain their seniority and continue on Pepsico'spayroll;and that no work should be given out by Pepsico thatis assigned by Pepsico to any other company unless all themen in Relay's employ were working.Following this letter, the first collective-bargaining meet-ing was held on March 10 between DeRosa, representingRelay, and Schneir and William McGinley, shop steward,representing the Union.At this meeting the Union's propos-alswere discussed.DeRosa expressed his objections to thefirst three proposals and maintained that they could not beincluded in any prospective agreement because DeRosa andRelay were not in a position to bargain for Pepsico. More-over,he expressed his objection to any provision which wouldhave created ajoint-employer relationship between Relay andPepsico.Not much else was discussed in detail and littleagreement was reached.The meeting lasted for only approxi-mately a half hour. The reasons for this was that their ulti-mate agreement on wages and other working conditions de-pended on the outcome of the National Master FreightAgreement,the Teamsters'nationwide basic agreement withall companies and which was to be incorporated in and madepart of the agreement between the parties herein.'It was alsoagreed at that first meeting that the employees of Relay, whoare members of the Union, would continue to work if negotia-tions extended beyond the expiration date of the old contractwhich was March 31. Pursuant to this latter arrangement, aletter agreement was forwarded by the Union to the Respond-ent, which was signed by both parties, stating that the menwould continue to work after the expiration date of the con-tract provided negotiations would continue.The next bargaining meeting was held on June 3. Attend-ing this meeting were Schneir,McGinley, and Warren Man-gan, Respondent's counsel,all representing the RespondentUnion,and DeRosa and William Brownjohn,a Pepsico laborrelations official,representing Relay.According to DeRosa,he was again emphatic regarding his opposition to the firstthree union proposals mentioned,above. He stated that herefused to sign any provision which would evidence a joint-employer relationship between Relay and Pepsico and reiter-ated that he was not authorized to bargain for Pepsico.Again,according to DeRosa,a majority of the proposals were tabledpending a resolution of the National Master Freight Agree-ment. DeRosa did, however,submit a number of counter-proposals which DeRosa thought would be acceptable to theUnion.DeRosa agreed to discuss a differential on the shifterof 10 cents an hour and uniforms were discussed.These didnot present a problem to DeRosa because Respondent wasalready giving the men uniforms.Theydiscussed the numberof mechanics.However,they deferred the question of the-mechanics to a later meeting because they were to try todevise categories for the mechanics.According to DeRosa,this was approximately the entire meeting and the next meet-ing was set for June 11.William McGinley and Warren Mangan,however, in testi-fying added an additional factor to what occurred at the June3 meeting.According to them,at one point during negotia-tions,Mangan raised the issue with regard to Pepsi Colasigning the contract.DeRosa took the position that he' couldnot talk for Pepsi Cola and that he was primarily interestedin negotiating the contract for Relay. According to Manganand McGinley,itwas finally agreed between the parties thatthe question would be brought before the Board for determin-ation and that certain of these proposals would have to beheld in abeyance depending on the decision rendered by theBoard.However,when asked if DeRosa actually agreed tosuch an arrangement and what DeRosa'swords were,McGinley admitted that DeRosa said"Good luck,take it anywhere you want,let's get on with these proposals."With regard to the balance of what occurred at the meet-ing, neither McGinley nor Mangan controverted DeRosa'sversion of what occurred.As scheduled, the next meeting took place on June 11. Atthat meeting DeRosa agreed to increase the work crew from23 to 25 and the parties set a rate on a differential for theshifter.Also, mechanics'categories were set up. After thismeeting, DeRosa received a telephone call from Mangan,Respondent's counsel,wherein Mangan told DeRosa that ifthey could resolve two more issues he thought they couldhave a deal. DeRosa answered that that was fine. The twoissues concerned increased pay for the "shifter"and holidaywork for drivers.On the strength of Mangan's representa-tions, DeRosa acceded to the Union's demands.Mangan theninformed DeRosa that these items made the "package salea-ble" and that Mangan thought that the matter could be soldto the men in the unit.' Thereafter,on June 14, the Relaydrivers and mechanics were presented with Relay's offer at ameeting of the Union.The employees rejected Relay's offerand a strike was authorized in the event further,negotiationsdid not produce a settlement which would meet the Union'sminimum demands."Schneir informed DeRosa of the resultsof this vote. As a result,another negotiating meeting was heldon June 17. At that meeting, DeRosa, on behalf of Relay,made further concessions.An additional mechanic was addedto the shop and the Company agreed to pay a 10-percent paydifferential for night work. As a result of this, Union BusinessUnless otherwise designated,all dates herein are 1970From the credited testimony of DeRosa which was not controverted byany respondent witnesses3From the testimony of DeRosa which I credit Mangan, in testifying,did not contradict DeRosa's testimony in this respect TRUCK DRIVERS LOCAL 807605Agent Schneir informed DeRosa that the package could nowbe sold to the men.'That evening the employees involved held another meetingunder the auspices of the Respondent and a ratification votewas taken. Before the vote, however, McGinley, the shopsteward, informed the men that the Company had met their"minimum demands." Thereafter, the employees votedunanimously to accept the proposed contract.'Because some of the men in the unit were unable to attendthe meeting of June 17, another meeting was held in thecompany garage the following morning, June 18. AccordingtoMcGinley, he informed the men that the Company hadmet the Union's minimum demands but that the contract asa whole was subject to the determination by the Board as towhether or not Pepsico and Relay were joint employers. Ac-cording to McGinley, on that basis, the men again voted toaccept the Company's proposal. As soon as the meeting wasover and the vote -was taken, McGinley informed DeRosathat the men had voted to accept the proposed contract.6Schneir,who had waited with DeRosa, shook DeRosa'shand, and said "We have a deal."', DeRosa and Schneir thenhad a conversation in which DeRosa volunteered to type upthe agreement and send it to the Union for signature. Schneirgave his assent to this arrangement.Immediately thereafter, when the conversation was over,DeRosa turned to George Novak, a manager of Relay, andtoldNovak to pay the men their retroactive pay. DeRosatestified that at that point he felt that they had a deal and thatthe matter was "all wrapped up." Thereafter, Relay immedi-ately put into effect increased pension and welfare contribu-tions as required by the new, agreement and increased theguaranteed work crew to the member of drivers and mechan-ics agreed on and increased holiday pay to double time plusthe holiday. The Company has also provided the men withuniforms. All of this was pursuant to the oral arrangementthat DeRosa thought he had with the Union.'In accordance with his agreement with Schneir, DeRosahad the agreement typed up. He made up the agreement fromnotes he had taken plus the old agreement and includedtherein all of the matters which have heretofore been men-tioned.However, there was no mention in DeRosa's typedagreement of Pepsico or any other firm aside from Relay. Norwas there any mention of seniority being computed withregard to the employment of the, men by predecessor firms ofRelay. However, according to DeRosa, these matters had notbeen agreed to by Relay and had not been included in the finalagreement.Thereafter, on July 22, 1970, the rider or contract was sentto the Union. This rider was the full agreement that DeRosathought he had and which he sent to the Union. However, onAugust 27, Mangan, the Union's counsel, sent to DeRosa aletter together with a copy of the Union's version of what therider should contain. Paragraph 11 of the rider that Mangansent to DeRosa contained the following statement:Paragraph 11-Past years, service.For the purpose of seniority and fringe benefits underthis agreement and rider the employer shall recognize allpast years of service that employees had with the em-ployer and with other employers in the handling of Pep-°From the uncontroverted testimony of DeRosa.5From portions of the testimony of McGinley.From the credited testimony of DeRosa Where this testimony conflictswith that of McGinley, I credit the DeRosa version for reasons herein belowset forth.Again from the credited testimony of DeRosa which was uncontrov-erted. Schneir did not testifyFrom the testimony of DeRosa, which I creditsicoMetropolitan Bottling Company, Inc. and PepsicoInc. products as years of service with the employer.DeRosa felt that he could live with part of the paragraphbut that he would not live with the part that began "withother employers in the handling of Pepsi Cola Company,"etc.Shortly after Labor Day DeRosa called Mangan and in-formed the latter that the minor changes in the Union's ver-sion of the contract did not bother him but that he objectedto the inclusion of paragraph 11, quoted above, because thathad not been agreed on. DeRosa told Mangan that they hada deal without paragraph 11. Mangan answered "I know wehad a deal, but it cannot be signed, it has to go before acommittee." DeRosa testified that he did not know whatcommittee Mangan was referring to.On September 3, 1970, the Union filed a petition with theBoard seeking to establish a joint-employer relationship withPepsi and Relay. Upon the filing of this petition, a 'conferencewas set up at the Board office and Mangan told DeRosa thatthey would discuss the signing of the agreement before theconference was to take place at the Board office. However,DeRosa did not attend that. conference. At that point heturned over the labor relations of Relay to-Steve McLaughlin,vice president of Relay. On September 17, McLaughlin pro-ceeded to the Board office for the scheduled conference. Atthat time, he requested Mangan to have the agreement signedby deleting paragraph 11 as Mangan had promised. Manganrefused tosignthe agreement under these conditions. WhenMcLaughlin came back to the Relay office, he reported thisto DeRosa who thereupon called Mangan again, stating thatthey had a deal, that McLaughlin was down at the conferenceready to sign the agreement, and that Mangan would not signit.Mangan replied that he could notsignthe rider unlessparagraph 11 was included. Thereupon DeRosa and Manganagreed to meet on October 9 before a dinner which was to begiven for two or three retiring Relay drivers. Apparently, onSeptember 29, McLaughlin also called Mangan and told himthat they had an agreement and that the latter should sign theagreed-upon rider which had been prepared by DeRosa.Mangan was adamant and said he would not sign the agree-ment if it did not include paragraph 1 l's reference to PepsiCola.On October 7, at the representation hearing which washeld pursuant to the Union's petition, the Union withedrewitspetition following intervention by another union whichevidently was claiming jurisdiction over the employees repre-sented by the Union.The dinner at which DeRosa and Mangan agreed to meeton October 9 took place as schedule. Before the predinnerconference took place, DeRosa and McLaughlin agreed be-tween them that although paragraph 11 had not been agreedto by Relay, they would consent to its inclusion in the agree-ment in order to finalize the contract. At the predinner meet-ing,DeRosa opened his remarks by saying that they had anagreement without paragraph 11 and that the Union shouldexecute the rider with paragraph 11 deleted. Mangan re-mained adamant. DeRosa then offered to sign the rider asprepared by the Union with paragraph 11 in it. However,Mangan refused to agree to this unless representatives ofPepsico, Pepsi Cola Company, and Pepsi Cola MetropolitanBottling Company also signed the agreement. McLaughlin,who was present, responded that he did not have the au-thority to sign for the parties desired by Mangan and that hehad no authority to ask them to sign the agreement. Manganthen said, "We do not have an agreement."At the end of the month, probably around September 26or 27, McLaughlin again called Mangan and they each reiter-ated their stand on the matter. At that time Mangan added 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDstill another condition. He desired a stipulation' barring alloutside carriers going to the Long Island City Pepsi Colaplant.McLaughlin answered that he would not know how todo this even if he were inclined to do it. Then McLaughlintoldMangan that he did not understand what Mangan wastalking about and he could see there was no future in continu-ing- these conversations. In themeantime,although the con-versations were dropped, all the terms and conditions whichDeRosa claimed were agreed on were carried out by Relayon its part.'C. Discussion and Concluding FindingsThe General Counsel and Relay contend that a verbalagreement was consumated by the parties on June 18, 1970,when, after the ratification vote in the Relay garage, WilliamMcGinley, the shop steward, informed DeRosa of the resultsof that vote and "Whitey" Schneir, the union's business rep-resentative, told DeRosa "We have a deal." They furthermaintainthat even if there was no verbal contract at that timea contract was consumated when, on October 9, 1970,DeRosa offered to sign the rider prepared by the Union whichrepresented the Union's complete demands up to that point.On the other hand, the' Union contends that no agreementfor a contract has ever been reached because the Union hasalways maintained that it would not agree to a contract unlessRelay and Pepsico acknowledged a joint-employer relation-ship and that in order to determine whether to do this allparties had agreed at the meeting of June 3 to submit thisissueto the Board by way of a representation petition. TheUnion adds that because no disposition of thisissuehad beenreached at either of the times contended by the GeneralCounsel and Relay, no agreement has been consumated andtherefore there is nothing to be finalized in writing.In support of its contention, the Union cites the testimonyof McGinley as to what occurred at the June 3 meeting. Thistestimony is supported by the testimony of Mangan. Accord-ing toboth of these witnesses all parties agreed that thequestion ofjoint-employer relationship would be submitted tothe Board'before any contract would be consumated. DeRosadid not mention this 'in his testimony but mentioned merelythe fact that the Union maintained its position that a joint-employer relationship should be considered by Relay andPepsico and that such should be made a part of their agree-ment. Further, the Respondent cites the testimony of McGin-ley as to what occurred at the two ratification meetings ofJune 17 and 18.According to McGinley he told the men that although theUnion's demands had been met by Relay, nevertheless thequestion of a joint-employer relationship would be submittedto the Board.Thus from the foregoing it becomes necessary to determinewhether Relay's and the General Counsels' version of whatoccurred is the actual fact or what actually did take placewere the events as unfolded by Respondent's witnesses.In making this determination, it would be well to ask thequestion as to why, if the parties had agreed on June 3 to referthe question of joint-employer relationship to the Board, didthe Union wait until 3 months later, until September 3 to beexact, to file its petition for an election? Further, it may beasked why would Relay, which has negotiated collective-bargaining agreements for a period of years through its entireexistence, effectuate certain agreed-upon benefits and pay ret-roactive pay if the understanding was that agreement was"All of the 'foregoing from credited portions of `the testimony ofMcLaughlin and DeRosa In any respect in which this testimony is contro-verted by testimony,of Mangan or McGinley, I do not credit the lattercontingent upon a Board determination of the issue of joint-employer relationship? Furthermore, it might well be askedwhy did the membership of the Union vote on June 14 tostrike if their minimum demands were not satisfied, if theentire agreement was contingent upon a Board determina-tion? If, in other words, anagreementcould not be reacheduntil the Board made a determination of the joint-employerrelationship, what would have been the purpose of striking?The answer to these questions would seem to be apparent.There is no question that the Union kept, asking for the estab-lishment of the joint-employer relationship between Relayand Pepsico and that both partiessignany agreement reachedso that both Relay and' Pepsico would be responsible to theemployees in the unit. However, from years of experienceduring which this same demand had been made, and from thebeginning of the negotiations here involved, it is apparent thatthe leadership of the Union saw that it was impossible forRelay to commit itself with regard to Pepsico and thereforedetermined on their own to ask the Board to clarify the issueof joint-employer relationship. It wouldseemthatRelaywould not have put into effect^the terms and conditions of theagreement which it would have been obligated to do underthe proposed agreement, if no agreement had, in fact, beenreached. Additionally, it must be remembered that DeRosatestified, without contradiction, that Whitey Schneir told, himon June 3 that "we have a deal." Accordingly, I find andconclude that Relay never consented to make the finalizationof the agreement in question dependent upon the outcome ofthe union's representation petition filed with the Board. I findthat when Whitey Schneir told DeRosa they had a deal hemeant just that; namely, that an agreement had been ratifiedby the membership of the Union and that the only thing thatremained was the finalization of the agreement by executionof the written contract.Moreover, even assuming that on June 18 an agreementwas not reached between the parties, I find and conclude thaton October 9 an agreement was certainly reached. As citedabove, the Union refused to'accept DeRosa's written'submis-sion of what the parties agreed' on. Instead, Mangan submit-ted to DeRosa the Union's version in the form of a completeagreement with spaces thereupon for signature by both par-ties.This proposed agreement contained as paragraph "11"an acknowledgement by Relay that seniority and fringebenefits be computed by accounting for all the past years ofservice that the employees had, not only with Relay, but'withpredecessor companies handling Pepsi Cola products. Asnoted above, DeRosa, objected strenuously to the inclusion ofthis clause,maintaining that he was not in a position toobligate Pepsico in this manner. However, finally, on October9,at the conference held' before the retirement' dinner,DeRosa in an effort to end the disagreement between theparties offered to sign the contract as submitted by Mangan.Itwas- at this- point that Mangan refused to sign stating notonly that the Union wanted the joint-employer relationshipacknowledged but that the Union wanted Pepsico to sign theagreement as well as Relay. DeRosa testified that he statedto the union representatives at that time, "I am now acceptingyour offer. You have made me an offer, I have your letter,your letter, your rider, you typed it, I willsignthat ridertonight."I find that the rider which Mangan prepared and which ismentioned heretofore constituted a counteroffer which wasaccepted by DeRosa on that night of October 9. WhenDeRosa accepted this rider and agreed to sign it with thecontroversialparagraph 11 included, the contract, asproposed by the Umon and accepted by its membership, wasfully agreed on. I therefore find and conclude that the onlything that remained was the execution by the Union of this TRUCK DRIVERS LOCAL 807607written contract which was proposed by the Union and ac-cepted by Relay. The Union's refusal to do so constituted arefusal to bargain within the meaning of Section 8(b)(3) of theAct.10To review, it is found that on June 18 the parties reachedagreement. However, if a reviewing body should find that noagreement was reached at this, time, I find and conclude thatan agreement was reached on October 9, 1970, and the theUnion's refusal to execute such an agreement constituted aviolation of Section 8(b)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activity of the Respondent set- forth in section III,above, occurring in connection with the operations of theEmployer set forth in section I, above, have a close, intimate,and substantial relations to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices it will be recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Having found that Respondent, on June 18, 1970, andthereafter,has refused to sign the written agreement evidenc-ing the oral agreement of the parties, it will be ordered thatthe Respondent execute the contract agreed on.Upon the basisof theforegoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Relay Transportis anemployer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the recognized collective-bargaining repre-sentative within the meaning of Section 9(a) of the Act of theemployees of Relay in a unit consisting of all chauffeurs,mechanics and shifters regularly engaged in the transporta-tion of syrups, liquid sugar, inverted sugar, and blendsthereof (in bulk and in tank vehicles), carbonated beveragesin containers and empty containers, employed by Relay at itsQueens, New York plant, exclusive of all salesmen, distribu-tors, production and other maintenance employees, officeclerical employees, watchmen, guards and all supervisors asdefined in Section 2(11) of the Act.4. By failing and refusing after June 18, 1970, to fulfill itsobligation to sign a written memorial of the agreementreached in negotiations with Relay, on behalf of the em-ployees listed in paragraph 3, above, Respondent Union hasengaged in, and is still engaging in, unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act.5.The unfair labor practices hereinabove found are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:"toSeeGlassWorkers Local 1220,162 NLRB 168.1In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andORDERRespondent, Truck Drivers Local Union No. 807, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, its officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a)Refusing upon request of Relay Transport, Inc., toexecute a written memorial of Respondent's agreement withsaid Relay Transport, Inc., on June 18, 1965, as describedherein.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) If requested to do so by Relay Transport, Inc., forth-with sign and deliver- to Relay Transport, Inc., an originalcopy of the agreement which was sent by Relay Transport toRespondent under date of July 22, 1970.(b) Post at Respondent's offices and meeting places copiesof the attached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director for Region29, after having been duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, where no-tices to their members are customarily posted. In the eventthat notices to members are customarily given through themedium of union publication, said notice shall be publishedin such publication in like manner. Reasonable steps shall betaken by Respondent to ensure that said notices posted asrequired herein, are not altered, defaced, or covered by anyother material.(c)Mail to said Regional Director a sufficient number ofcopies of said signed notice to enable Relay, if it so desires,to post said notice at its places of business where notices tomembers are customarily posted.(d) Notify the said Regional Director, in writing, within 20days regarding the steps that have been taken to complyherewith."become its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 29, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, if requested to do so by Relay Transport,Inc., sign and execute the agreement reached on June 18,1970, by and between said Relay Transport, Inc., andTruck Drivers Local Union No. 807, with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment for the followingunit:All chauffeurs, mechanics and shifters regularly en-gaged in the transportation of syrups, liquid sugar,invert sugar and blends thereof (in bulk and in tankvehicles), carbonated beverages, in containers and 608DECISIONSOF NATIONALLABOR RELATIONS BOARDempty containers, employed by Relay Transport,Inc., located in Queens, New York, excluding, allsalesmen,distributors,production and mainte-nance employees, office clerical employees, watch-men, guards and supervisors as defined in Section2(11) of the Act.TRUCK DRIVERS LOCALUNION No. 807,INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA(LaborOrganization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office, Fourth Floor, 16 Court Street, Brooklyn,New York 11201, Telephone 212-596-3535.